Citation Nr: 0839098	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date earlier than September 28, 
2000, for the grant of service connection for multiple 
sclerosis (MS).



REPRESENTATION

Appellant represented by:  Robert A. Friedman, Attorney at 
Law



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from August 1965 to November 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the veteran's reopened claim for service 
connection for multiple sclerosis, with loss of use of the 
lower extremities.  A 100 percent disability rating was 
assigned effective from September 28, 2000, the date of 
filing of the reopened claim, with separate 20 percent 
ratings for weakness and spasticity of the each upper 
extremity; 10 percent for spastic bladder; as well as special 
monthly compensation based on the need for regular aid and 
attendance, a specially adapted housing allowance, and 
entitlement to automobile and adaptive equipment.  The 
veteran perfected an appeal as to the effective date assigned 
for the grant of service connection and payment of disability 
compensation.

In September 2006, the case was remanded by the Board for 
evidentiary development.  The appeal has now returned for 
decision.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
neurological disease was denied in a rating decision of 
February 1975, and the decision was not appealed. 

2.  The VARO's March 1975 action in mailing notice of the 
February 1975 decision was properly done under the 
circumstances, and the presumption of regularity as to 
receipt of the notice by the veteran or his custodian is not 
rebutted. 

3.  The allegation of violation of VA's duty to assist in not 
obtaining additional examination of the veteran before 
deciding the claim in 1975 is not adequate to raise a claim 
of clear and unmistakable error.

4.  There is no basis for the application of the doctrine of 
equitable tolling with regard to the failure of the veteran 
or his fiduciary to initiate an appeal of the 1975 RO 
decision.


CONCLUSION OF LAW

The February 1975 denial of service connection for 
neurological disease was final, and an earlier effective date 
for the grant of service connection as a result of the 
veteran's reopened claim in 2000 is not warranted.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.160, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

As noted in the Introduction, above, the veteran, through his 
attorney, is challenging the effective date for payment of 
compensation assigned following the grant of service 
connection by the RO.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has in 
fact been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice required in this service connection case 
was legally sufficient and the claim was granted, VA's duty 
to notify in this case has been satisfied.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).


In addition, the VA General Counsel has issued a precedent 
opinion holding that the notice provisions of the VCAA are 
not applicable to a claim for an earlier effective date 
(EED).  See VAOPGCPREC 8-2003 ("If, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.").  
See also Livesay v. Principi, 15 Vet. App. 165 (2001).  The 
Board is bound by applicable statutes, VA regulations, and 
precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 19.5. 

Moreover, as to VA's duty to assist in the claim, the veteran 
is represented herein by an attorney, and there is no 
indication that either the veteran or his attorney has been 
unaware of the law and facts necessary to support this claim 
and appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and his 
counsel had demonstrated actual knowledge of the information 
and evidence necessary to establish entitlement to an earlier 
effective date).  Thus, to whatever extent any error in VCAA 
notice or assistance might have occurred, it was not 
prejudicial and the essential fairness of the adjudication 
has not been affected because, for example, actual knowledge 
by the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

II.  Factual Background

The veteran was discharged from the U.S. Navy in November 
1967, with his service characterized as "under honorable 
conditions."

Evidence of record reveals that the veteran was hospitalized 
on repeated occasions after his service separation, initially 
in September 1972, at the VA Hospital (VAH), on Sam Jackson 
Park Road in Portland, Oregon.  His complaints included 
headaches, transient right hemiparesis, left-side 
incoordination, double vision, slurring of speech, possible 
syncopal episodes, and personality changes.  A long history 
of drug use was reported, including psilocybin, mescaline, 
phenobarbital and other barbiturates, methedrine, LSD, THC, 
etc.  A January 1974 VAH discharge summary indicated 
diagnoses of possible demyelinating disease, possible 
cerebral vasculitis, and possible granulomatous or collagens 
vascular disease.

The veteran's original Application for Compensation or 
Pension (on VA Form 21-526) was received by the Portland VARO 
on February 8, 1974, signed by a VAH Veterans Benefits 
Counselor on his behalf.  The claim form indicates that 
benefits were sought for gastroenteritis, drug addiction, and 
brain damage; and that drug addiction had started in service 
and caused all of his other disabilities.  His residence was 
at a stated address in Portland ([redacted]).  The 
record reflects that VA considered this to be a claim for 
both service-connected (SC) and non-service-connected (NSC) 
disability benefits, and that his father was acting on his 
behalf. 

Accompanying the VA Form 21-526 was a Report of Contact (VA 
Form 119) prepared by a Veterans Benefits Counselor (VBC), 
date-stamped as received by the RO contact representative on 
February 5, 1974 (and apparently mis-dated on the form by the 
VBC as executed one year earlier), indicating that the 
majority of the information on the application had been 
obtained from the veteran's father, with whom the veteran was 
then residing at the home of his father and stepmother in 
Portland ([redacted]).  It was noted that the veteran 
had recently been divorced and that there were problems with 
child-care payments.  The VBC said the father had requested 
that any benefit payments to which the veteran might be 
entitled be sent to him (the father), because the veteran was 
not capable of taking care of his financial affairs.  The 
father also stated that the veteran was being threatened with 
foreclosure on his house, and that the whereabouts of his ex-
wife and child were not known. 

Also on February 5, 1974, the above VBC directed a memorandum 
to the VAH, requesting forwarding of the veteran's hospital 
records to the RO for consideration in his claim for SC and 
NSC benefits.

Submitted in support of the veteran's claim was the report of 
a VA examination for housebound status and aid and attendance 
(VA Form 21-2680), dated January 30, 1974, conducted at the 
Portland VAH.  The veteran's address was noted as [redacted]
[redacted], in Portland (apparently the site as to which 
foreclosure was being contemplated). 

By rating action in March 1974, the RO granted a permanent 
and total disability rating for purposes of NSC pension 
benefits, effective January 1, 1974, based upon a diagnosis 
of demyelinating disease of undetermined etiology, with 
incontinence and paraplegia.  It had been clinically noted 
that the disability was possibly of the MS type.  He was also 
awarded special monthly pension (SMP) based on a need for aid 
and attendance (A&A).  Action was deferred on the issue of 
service connection for that disorder, to await a 
determination as to etiology.  Drug addiction was listed as 
an NSC disorder.  Notice of the rating decision and of the 
monthly rate of payments was mailed to the veteran at the 
[redacted] address on April 1, 1974, on VA Form 20-822 
(Control Document and Award Letter).

A Social & Industrial Survey conducted by a clinical social 
worker at the Portland VA Hospital in March 1974, on or about 
the date of the rating decision, noted the veteran's four 
prior hospitalizations at that facility, from September 7-8, 
1972, with a discharge against medical advice (AMA); from 
October 9-16, 1973, discharged AMA; from November 3-8, 1973, 
discharged AMA; and November 26-30, 1973, discharged AMA.  
(The file also contains a report of admission at the VAH from 
December 3, 1973, to January 13, 1974.)  He was currently 
hospitalized at the VAH, since January 30, 1974, undergoing 
extensive diagnostic evaluation.  His parents' address was 
noted as [redacted], and it was noted that he 
reportedly had a wife, at [redacted].

In a subsequent rating decision in April 1974, the veteran 
was found to be mentally incompetent, effective from January 
30, 1974.  It was noted that he was confined to bed with side 
rails or a wheelchair with waist support.  It was also 
determined that there was "no evidence to warrant a grant of 
service connection for the veteran's current condition."  A 
VA Form 29-4347 (Notification of Rating of Competency or 
Incompetency of Veteran, or of Appointment, Recognition, 
Change or Discharge of Fiduciary) is of record dated April 
12, 1974, confirming that he had been found to be incompetent 
from January 30, 1974, and that as a result an institutional 
award had been issued for benefit payments to be routed to 
the VAH.  Notice of the April rating decision was sent to the 
veteran on a VA Form 20-822 dated April 19, 1974, in care of 
the Director of the VA hospital on Sam Jackson Park, A/C (as 
custodian for) the veteran. 

A birth certificate was obtained showing that the veteran had 
a daughter, born in September 1971.  A May 16, 1974, VA Form 
20-822 was mailed to the veteran in care of the VAH Director, 
reflecting additional payments for the child.

A VA Form 10-7132 (Status Change), dated January 10, 1975, is 
of record showing that on December 3, 1974, the veteran had 
been released from the Portland VAH to outpatient treatment.  
The discharge summary from the VAH shows that the veteran had 
been re-admitted to the hospital on January 30, 1974.  The 
significant extent of his disabilities and inability to care 
for himself were delineated at length.  The type of release 
was noted as OPT NSC (outpatient care/non-service-connected).  
He was discharged on December 3, 1974; at that time, it was 
reported that VA would be discharging him to a foster home 
because his situation made him unsuitable for referral a 
nursing home facility. 

In a report of contact (VA Form 119), dated December 31, 
1974, it was noted that the veteran's foster-home guardian 
had requested that the veteran be returned to the hospital 
because he could not be handled.  He was incorrigible when 
drinking, and was having seizure incidents. 

A VA Form 10-7132 (Status Change) dated March 7, 1975, 
indicates that the characterization of the veteran's hospital 
discharge was changed from OPT/NSC to NBC (non-bed care).  

By rating decision dated February 28, 1975, the RO determined 
that the veteran had had an extensive hospitalization and 
there was still no established etiology for his demyelinating 
disease.  It was noted that he had been sent to a foster home 
at discharge.  He was continued at the 100 percent disability 
rating for non-service-connected demyelinating disease of 
undetermined etiology with incontinence and quadriplegia, 
plus SMP for A&A.  He continued to be rated as incompetent.

By letter dated March 6, 1975, the RO advised that there was 
no change in the previous determination as to the veteran's 
NSC pension entitlement.  It was further stated that the 
claim for service connection for the veteran's demyelinating 
disease, which determination had been previously deferred, 
was denied, since the disability was not shown to have been 
incurred in or aggravated during service.  That notification 
letter was mailed to the Director of the Portland Veterans 
Administration Hospital, A/C the veteran, on Sam Jackson 
Park.  The letter contained advice as to the right to appeal 
the decision by filing a Notice of Disagreement (NOD) within 
one year from the date of the letter.  The record evinces no 
filing of an NOD by, or on behalf of, the veteran.

Also on March 6, 1975, the VAH Director issued a VA Form 10-
7132 to the VARO requesting the assignment of a guardian to 
manage the veteran's funds.  In response, on March 19, 1975, 
the Adjudication Officer at the RO executed a VA Form 21-592 
requesting that a fiduciary, guardian, or custodian be 
appointed for the veteran, to manage his benefit payments.  
The Adjudication Officer indicated that the veteran would be 
residing with his father in Portland, at [redacted]. 

On April 9, 1975, a VA Form 27-555 (Certificate of Legal 
Capacity to Receive and Disburse Benefits) was issued by the 
RO, authorizing release of benefits to the veteran's father, 
whose address was listed as [redacted] in Portland.  A 
VA Form 20-822 was sent to the father as the veteran's 
custodian at that address on May 5, 1975, advising him of the 
veteran's running award of benefits.

Concurrently, another Status Change notice, VA Form 10-7132, 
dated May 6, 1975, reflected a change in the type of the 
veteran's release from the VAH in December 1974, from NBC to 
OPT/NSC.  The form also noted the appointment of his father 
as his custodian.  




The file shows further communications with the veteran via 
his father's address, in 1977 and 1978.  A July 11, 1983, VA 
Form 27-555 shows the appointment of another individual, in 
Missouri, as the veteran's legal custodian.  A conservator 
(public administrator) was placed in charge of the veteran's 
affairs by a Missouri probate court in November 1985.  The 
same court issued a judgment in August 1986, finding that the 
veteran had regained his mental capacity to care for his 
person and his financial affairs, and releasing him from 
conservatorship.

The veteran advised the St. Louis, Missouri, VARO in December 
1986 that he had moved back to Portland, Oregon, and provided 
an address at [redacted].  That same month, the 
Portland RO issued a VA Form 27-555 showing the veteran as 
the payee of his pension benefits.  

During the ensuing years, the veteran continued to receive VA 
pension.  Each year, he was required to report on his income 
and dependency status, and was advised that his pension was 
affected by his other income, e.g., Social Security 
disability benefits and (one year - 1989) State lottery 
winnings. 

On September 28, 2000, the RO received the veteran's request 
to reopen his claim for SC disability benefits, based upon 
multiple sclerosis, filed by his attorney.  By rating 
decision of April 17, 2002, the RO granted service connection 
for MS, with loss of use of the lower extremities, with 
additional ratings and ancillary benefits granted as set 
forth in the Introduction, above.  The RO had reviewed new 
and material evidence in the file, consisting of two volumes 
of medical records covering the years since 1975, as well as 
recent VA examinations in July 2001 and February 2002.  The 
rating decision noted that, although there had not been a 
diagnosis of MS at the time of the previous final denial of 
SC in 1975, and the diagnosis of MS had not been made until 
after the seven-year presumptive period in the law for that 
disease following the veteran's discharge from service, it 
could now be said that there were sufficient manifestations 
of MS shown before the expiration of the presumptive period 
to warrant granting the benefits sought in the reopened 
claim.  The RO assigned an effective date as of September 28, 
2000, the date of filing of the reopened claim, and this 
appeal ensued.


III.  Applicable Law and Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  As pertinent here, where a claim 
has not been filed within one year after separation from 
service, the law provides that the effective date of an award 
of SC disability compensation based on an original claim or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The veteran does not dispute the date of his reopened claim, 
i.e., September 28, 2000.  Instead, he argues, through his 
attorney, essentially three bases for the assignment of an 
effective date for compensation back to February 8, 1974, the 
date on which the veteran's original claim for compensation 
or pension was received by the Portland VARO:  (1) the 
original denial never became final because the veteran did 
not receive adequate notice of the decision; (2) even if the 
decision was final, it should be reversed as a product of 
clear and unmistakable error (CUE) because the RO violated 
its duty to assist the veteran by not seeking additional 
medical evidence which might have resulted in a diagnosis of 
MS; and (3) the time for the veteran to have appealed the 
1975 rating decision should be equitably tolled because the 
veteran was incompetent and unable to appeal on his own.  

A.  Adequacy of Notice

As noted and discussed in detail in several related Court 
cases, including Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007), a pending claim is an application for benefits which 
has not been finally adjudicated, i.e., until there is "an 
RO decision from which a claimant could deduce that the claim 
was adjudicated."  Once filed, a claim remains pending, even 
for years, if there is failure to act thereon.  See, e.g., 
Norris v. West, 12 Vet. App. 413, 422 (1999).  

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for VA's grant of 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  On appeal, the 
Court of Appeals for Veterans Claims held that a final 
decision of the Secretary is subject to revision only on the 
grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  CUE is 
discussed below, but the resolution of the appellant's first 
issue is whether the previous rating denial action in 1975 
became final, which hinges upon the question of notice.

In Ingram and similar cases, the Courts addressed whether 
action on one aspect of a claim should be sufficient to 
advise the claimant that another issue has been decided.  
See, e.g., Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 
2005); Roberson v, Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Those cases embody the concept of so-called sub silentio 
denials, discussed in Ingram, wherein the denial of one claim 
is considered to have been a denial of another in the absence 
of information to the contrary.  The most recent, and 
highest, authority on this point is Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006)  In that case, the Court of 
Appeals for the Federal Circuit held that, where a veteran 
files more than one claim with the RO at the same time as in 
this case (i.e., for SC and NSC disability benefits) and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins 
to run, subject to the filing of a timely NOD by the 
claimant.  The Ingram precedent defeats the appellant's 
earlier-effective-date argument, because the RO first 
responded to the veteran's claim for compensation or pension 
by its grant of NSC pension benefits. 

In this case, however, it is not inaction by the RO which the 
appellant is asserting, but rather inadequacy of notice when 
the RO took action on the claim.  He alleges that he did not 
receive notice of the RO's February 1975 decision, which 
denied his 1974 claim of service connection for demyelinating 
disease, and that therefore the unfavorable decision was not 
final and remained pending until the eventual grant of 
service connection based upon his reopened claim.  
Specifically, the veteran's attorney contends that the RO 
failed to send notification of the February 1975 decision to 
the veteran at his last known address, which would have been 
his father's address, but instead sent the notice of denial 
to the Director of the Veterans Administration Hospital in 
Portland, Oregon, from which the veteran had been discharged 
on December 3, 1974.  

The RO did send its denial notice to the VAH Director, as 
custodian of the veteran, on March 1975.  The attorney for 
the veteran asserts that the VARO knew or should have known 
that the VAH was not the veteran's "last known address or 
latest known address of record," but the Board must 
disagree.  The veteran had been in the VAH for most of the 
previous year, from late January to early December 1974.  As 
early as April 1974, the hospital director was designated as 
custodian to receive the pension payments for the veteran.  
Clearly, therefore, the VAH address was the veteran's de 
facto address for many months.  When he was released from the 
hospital on December 3, 1974, it was clear that he was not 
going home, and it actually was not clear where home was or 
would be, since both his parent's home address at [redacted]
[redacted] and his former home address at [redacted] had 
been used on different occasions in the past.  The hospital 
summary stated that the veteran was to be released to a 
foster home, and noted that a nursing home had been 
considered but rejected as an option at that time. 

Moreover, the characterization of the veteran's discharge 
from the VAH was changed several times, from OPT/NSC (fully 
discharged, to return when he needed outpatient care) to NBC 
(still under the hospital's care but without a bed in the 
VAH, e.g., in a foster home, nursing home, or similar 
facility).  To further compound the uncertainty as to his 
proper address, the foster-home guardian advised VA, within 
the month of December 1974, that the veteran could not be 
handled in that treatment modality, and requested that he be 
returned to the hospital. 

Appellant's attorney contends that there was a fiduciary 
field examination at the home of the veteran's father on 
March 19, 1975, and that the veteran was living there at the 
time.  The record actually reflects that, on March 19, the 
Adjudication Officer at the RO, responding to a request from 
the VAH Director, took action to have the RO select some type 
of fiduciary for the veteran, noting that the veteran would 
be residing with his father in Portland, at [redacted].  
In any event, it is not clear, from the record before us, 
when the veteran returned to the hospital or when he moved in 
with his parents, but certainly any mail at the VAH would 
have been available to him then (or during any future visits 
to the hospital).  


Given all the above changes in the veteran's status and 
location, the RO's action in sending its March 6, 1975, 
notification of the denial of service connection to the 
veteran at the VAH, in care of the Director as his 
institutional custodian, was the most responsible option 
available, and therefore constituted adequate notice.

Proper notification for VA purposes is a written notice sent 
to the claimant's last address of record.  38 U.S.C.A. § 
3.1(q).  There is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach); see Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  The Board cannot find such clear evidence to the 
contrary in this case.

The veteran's attorney argues that the presumption of 
regularity in the administrative process has been rebutted, 
on the basis that there is clear evidence that the veteran's 
father's address was the last address of record for the 
veteran at the pertinent time of notice.  As shown above, 
that is not the case.

In addition, there is no record in the claims file that the 
RO's March 6, 1975, letter was returned to the RO as 
undeliverable to the veteran.  This case was previously 
remanded by the Board for specific development, to include a 
search for pertinent correspondence and a determination by 
the Director of the VA Hospital (now Medical Center) as to 
what might have occurred with regard to that correspondence.  
The response, as annotated in the file, was that nothing was 
available in that regard.  On the other hand, there is 
nothing to show that the letter was not forwarded in a timely 
manner, either by the VAH or the Postal Service, in the 
routine of normal business practices.  Whether it actually 
was received by the veteran at the hospital, or was forwarded 
to and received by him at his father's home, his own former 
home, his foster home, or elsewhere is not and will probably 
never be known. 


That is why there is a presumption of regularity where VA has 
acted responsibly, and the law is clear that mere denial of 
receipt is inadequate evidence to rebut that presumption.  
See Schoolman, supra, at 311.

As noted above, Ingram, supra, also held in part that there 
must be recognition of the substantive aspects of a claim in 
an RO decision on another claim, from which the claimant can 
deduce that the claim was adjudicated.  See also Mason v. 
Brown, 8 Vet. App. 44, 53-55 (1995).

In this case, it must also be noted that for many years the 
veteran has been in receipt of non-service-connected pension 
benefits, of which he and others acting on his behalf were 
continually kept updated as the regulations relating thereto, 
benefit increases, reporting requirements as to other income 
which would affect the rate of pension payable, etc.  In this 
regard, there was abundantly clear notice over the years to 
the effect that it was pension being paid, as opposed to 
compensation, and that the benefits were NSC versus SC 
benefits.  Thus, there was actual notice in that manner as 
well.  More important, nothing was said by the veteran, his 
father, or anyone else for many years to the contrary.  In 
fact, on occasion additional pension-associated benefits were 
solicited, reflecting actual knowledge of the nature thereof.  
In this case, there can be a reasonable assumption of actual 
knowledge on the part of the beneficiaries, both implied and 
inferred.  We recognize that the doctrine of laches, whereby 
an individual may be denied relief because he did not act on 
a claim for many years, is inapplicable in VA claims.  See 
Browder v. Derwinski, 1 Vet.App. 204, 208 (1991).  However, 
it is clear that the veteran and his custodians over the 
years were aware that he was receiving VA pension, not 
compensation.

In view of the foregoing, the Board concludes that 
appropriate notification of the 1975 rating action was 
effectuated under pertinent regulations.  The veteran's 
service connection claim was final when not appealed, and 
remained closed until the reopening in 2000 which led to the 
eventual grant of the service connection.  



B.  Clear and Unmistakable Error

The veteran's second contention, that the RO's March 1975 
decision, even if it was final, should be reversed as a 
product of CUE because the RO violated its duty to assist the 
veteran by not seeking additional medical evidence which 
might have resulted in a diagnosis of MS, is inadequate to 
overturn the RO decision.

With regard to the argument that the RO in 1975 erred by 
failing to obtain further medical evidence to clarify the 
veteran's diagnosis, and perhaps attempt to obtain a 
diagnosis of MS a year or so earlier than actually occurred, 
we must point out that allegations that VA failed in its duty 
to assist are, as a matter of law, insufficient to plead CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous").  VA has long 
recognized a duty to assist claimants in developing evidence 
pertinent to their claims, going back many years before the 
November 2000 enactment of the VCAA.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (1998). 

Moreover, CUE is to be evaluated on the basis of the law and 
the evidence of record at the time of the prior decision, 
i.e., the evidence which was in fact before the RO when it 
rendered its decision.  Certainly, the duty to assist has 
evolved over the years.  Nevertheless, a mere allegation of 
failure in the duty to assist cannot be the basis for a CUE 
claim.  Caffrey, supra.

C.  Equitable Tolling

Finally, appellant's counsel argues that the veteran's mental 
incompetency at the time of the issuance of the VARO's 
decision in March should excuse his failure to initiate an 
appeal.  

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Such equitable relief 
is granted rarely, however, such as in a case where a 
claimant actively pursued judicial remedies, but filed a 
defective pleading, or where such claimant was induced or 
tricked by his adversary's misconduct into allowing the 
filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 
(1999) (citing Irwin v. Department of Veterans Affairs, 498 
U.S. 89 (1990)). 

In the paternalistic context of veterans benefits, equitable 
tolling does not require misconduct such as trickery.  In 
this case, the veteran contends that his mental incapacity in 
1975 prevented him from understanding that his claim for 
service connection had been denied, and therefore he did not 
appeal.  However, as acknowledged by the veteran's attorney, 
the veteran's father was then appointed as his fiduciary, and 
the time for filing an NOD, then as now, was one year, yet no 
appeal was initiated.

Equitable tolling is also available where a veteran is able 
to show that a failure to initiate a timely appeal directly 
resulted from a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs and functioning in society.  
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) 
(pertaining to untimely filing of a judicial appeal).  In 
this case, the veteran never filed an NOD, let alone an 
untimely one, as to the March 1975 rating decision.  In such 
a circumstance, the doctrine of equitable tolling should not 
apply at all.  See McPhail v. Nicholson, 19 Vet. App. 30, 34 
(2005) (Court was unable to find any case where "equitable 
tolling was applied to performing an action on a timely basis 
where the action had not ultimately been performed"). 

In the present case, the RO has granted compensation benefits 
as of the date the veteran filed his reopened claim for 
service connection in 2000.  There simply is legal authority 
for VA to assign an earlier effective date.  The Board is 
bound by the law, and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith v. Derwinski, 2 
Vet. App. 429, 433 (1992).  




ORDER

Entitlement to an effective date earlier than September 28, 
2000, for the grant of service connection for multiple 
sclerosis (MS) is denied. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


